IN THE COURT OF APPEALS OF NORTH CAROLINA

                                       2022-NCCOA-443
                                        No. COA21-483

                                       Filed 5 July 2022

     Wake County, No. 14 CVD 2713

     KIMBERLY BOSSIAN, Plaintiff,

           v.

     DENNIS BOSSIAN, Defendant.


           Appeal by Defendant from orders entered 29 April 2021 and 24 May 2021 by

     Judge Mark Stevens in Wake County District Court. Heard in the Court of Appeals

     9 March 2022.

           Tharrington Smith, LLP, by Jeffrey R. Russell, Alice C. Stubbs, and Casey C.
           Fidler, for Plaintiff-Appellee.

           John M. Kirby, for Defendant-Appellant.


     WOOD, Judge.

¶1         Defendant Dennis Bossian (“Defendant”) appeals from Orders finding him in

     civil contempt, ordering his arrest, denying his Rule 59 motion, and granting

     Kimberly Bossian’s (“Plaintiff”) Rule 60 motion. After careful review of the record

     and applicable law, we affirm the Orders of the trial court.

                       I.   Factual and Procedural Background

¶2         Plaintiff and Defendant married on August 22, 1998, separated on February 3,

     2013, and are now divorced. The parties have two children born April 9, 2000, and

     August 28, 2002. On February 12, 2015, Wake County District Court Judge Christian
                                      BOSSIAN V. BOSSIAN

                                        2022-NCCOA-443

                                       Opinion of the Court



     entered an Order for Permanent Child Custody and Child Support (“Custody and

     Support Order”). The Custody and Support Order granted primary custody of the

     two minor children to Plaintiff and secondary physical custody with visitation during

     the children’s spring break and two weeks during the summer to Defendant, who

     resided in Rhode Island. The Custody and Support Order required Defendant to pay

     $1,225.87 in child support each month until the order was modified or terminated

     pursuant to the North Carolina Child Support Guidelines. On March 5, 2015, the

     trial court entered an Order for Equitable Distribution (“Equitable Distribution

     Order”), requiring Defendant to pay $1,800.00 to Plaintiff as a distributive award

     following the sale of the marital home.

¶3         Both the Custody and Support Order and the Equitable Distribution Order

     have remained in effect without modification since February 12, 2015, and March 5,

     2015, respectively. In January 2016, Plaintiff and Defendant mutually agreed their

     younger son would move to Rhode Island with his father and Defendant would

     assume primary custody of him. The younger son resided in Rhode Island with

     Defendant from January 2016 until July 2018, at which time he returned to North

     Carolina to live with Plaintiff. Neither parent sought permission from the trial court

     to modify the Custody and Support Order.

¶4         On March 11, 2020, Plaintiff filed a Motion for Order to Show Cause and, in

     the alternative, a Motion for Contempt for Defendant’s failure to pay child support in
                                     BOSSIAN V. BOSSIAN

                                       2022-NCCOA-443

                                      Opinion of the Court



     the amount of $62,519.37; unreimbursed medical expenses in the amount of

     $5,871.50; and a distributive award payment owed to Plaintiff from the sale of the

     former marital home in the amount of $1,800.00. On May 1, 2020, the trial court

     entered an Order to Appear and Show Cause against Defendant; calendared

     Defendant’s advisement hearing for July 23, 2020; and set the show cause hearing

     for August 25, 2020. At the July 23, 2020 hearing, Defendant signed a Waiver of

     Counsel, waiving his right to a court-appointed attorney.     On August 11, 2020,

     Defendant, through counsel on a limited appearance, filed a Motion to Continue the

     show cause hearing, as well as a “Motion to Dismiss or Discontinue Plaintiff’s

     Complaint.”

¶5         On August 25, 2020, at calendar call held via WebEx, the Honorable Anna

     Worley denied Defendant’s Motion to Continue and set the case for in-person hearing

     that afternoon in front of the Honorable Ashleigh Dunston “with the understanding

     that Defendant would be physically present for the live hearing.” When the matter

     was called for hearing, Plaintiff and her attorney were present in the courtroom and

     Defendant appeared remotely via WebEx. At the afternoon hearing before Judge

     Dunston, Defendant objected to the WebEx hearing and requested a continuance to

     have his younger son serve as his witness. Defendant admitted that while he had

     booked a flight to North Carolina for the contempt hearing on August 24, 2020, to

     return to Rhode Island on August 26, 2020, he “would have been not only prejudiced
                                        BOSSIAN V. BOSSIAN

                                          2022-NCCOA-443

                                         Opinion of the Court



     by not having [his son] testify, but also, upon his return to Rhode Island, . . . would

     have been subject to a 14-day quarantine.” The trial court found that Defendant

     “intentionally chose not to appear in-person for the hearing; although he continuously

     stated that he wanted an in-person hearing” and that Defendant’s request for an in-

     person hearing “was waived when he elected not to appear in court on August 25,

     2020.”

¶6            At the contempt hearing, Plaintiff testified Defendant possessed the ability to

     pay child supports as he is a licensed civil trial lawyer and is the head of civil

     litigation in Orabona Law Offices in Providence, Rhode Island. Plaintiff also testified

     Defendant is advertised on Orabona Law Offices’ website as having tried more than

     a hundred jury trials and possessing an 85% success rate.             Plaintiff testified

     Defendant told her he makes more than $100,000.00 per year and that “he took the

     new job with Orabona for a substantial pay increase.” Additionally, Plaintiff testified

     Defendant previously worked for Rob Levine Law Offices; was a former equity

     partner in the law firm of Anderson, Zangari & Bossian; and was previously employed

     at CVS’s corporate office. Plaintiff testified Defendant possesses income and assets

     in an amount sufficient to purge all amounts currently owed to her. Plaintiff’s counsel

     presented evidence to show that Defendant last paid child support in the amount of

     $141.00 to Plaintiff in January 2016; offered evidence of the debt she had incurred to

     meet her reasonable expenses and pay legal fees; and requested Defendant be ordered
                                      BOSSIAN V. BOSSIAN

                                        2022-NCCOA-443

                                       Opinion of the Court



     to pay her attorney’s fees.

¶7         Defendant, appearing pro se, cross-examined Plaintiff regarding a “Consent

     modification of custody agreement,” which he purported to be a part of the court file.

     However, Judge Dunston found that this “Consent modification of custody

     agreement” was not in the court file and would not permit it to be read into evidence.

     Defendant did not 1) dispute his income amount; 2) offer witnesses on his behalf; 3)

     testify that he paid Plaintiff any amount of money since the Custody and Support

     Order was entered; or 4) provide evidence of any payment made to Plaintiff since

     entry of the Custody and Support Order.

¶8         On September 18, 2020, Judge Dunston entered an Order for Civil Contempt

     and Attorney’s Fees (“Contempt Order”) finding Defendant in contempt for willfully

     violating prior orders of the Court. The trial court held Defendant’s failure to comply

     with its Orders had been willful and without just cause or excuse. While the order

     did not make detailed findings regarding Defendant’s income or expenses, it stated

     Defendant is a civil trial lawyer who earns more than $100,000.00 per year, which

     gives him the ability to pay child support owed pursuant to the entry of the Custody

     and Support Order and the ability to comply with this Contempt Order. Further, the

     trial court found that at the time of the Equitable Distribution Order, and at all

     relevant times thereafter, Defendant had the requisite means and ability to comply

     with the terms of that Order. The court also found that Plaintiff acted in good faith
                                        BOSSIAN V. BOSSIAN

                                          2022-NCCOA-443

                                         Opinion of the Court



       in bringing this contempt proceeding, possessed insufficient means to defray the

       expenses of this action, and was entitled to an award of attorney’s fees from

       Defendant.

¶9           In the Contempt Order, Judge Dunston took into consideration the terms of

       the parties’ mutual agreement concerning the period their younger son resided with

       Defendant in Rhode Island and its impact upon Defendant’s child support obligation.

       Recognizing that the child support terms of the Custody and Support Order could not

       be retroactively modified, the trial court set a lower purge amount for Defendant than

       what was otherwise owed to Plaintiff.

¶ 10         The trial court determined a modified child support arrearage based on its

       equitable calculation of (1) the number of months the younger son resided with his

       father in Rhode Island, and (2) the amount of child support Defendant owed to

       Plaintiff once the elder son reached the age of majority. The court set Defendant’s

       child support purge amount at $25,527.02. Defendant was ordered to pay $5,871.50

       for his portion of unreimbursed medical expenses, and $1,800.00 owed from the sale

       of their marital residence. The trial court ordered Defendant to pay a total purge

       amount of $31,398.52 by October 30, 2020. The court awarded Plaintiff $11,590.42

       in attorney’s fees, payable in installments beginning October 2020. The Contempt

       Order concluded “[t]he purposes of the Court’s Orders can still be served by finding

       Defendant in civil contempt and ordering the purge conditions set forth herein” and
                                        BOSSIAN V. BOSSIAN

                                           2022-NCCOA-443

                                          Opinion of the Court



       “Defendant has the ability to meet the purge conditions set forth herein and the

       ability to comply with this Order” and ordered:

                    [i]f Defendant fails to meet the purge conditions by
                    compliance . . . , he shall be taken into custody at 12:00 p.m.
                    on November 2, 2020 and shall remain there until he
                    purges himself of contempt by paying $33,198.52 . . . , and
                    if he has not met his purge conditions by that date, an order
                    for arrest shall be issued. No further notice will be
                    provided as Defendant was advised in open court that he is
                    in contempt.”

¶ 11         On September 25, 2020, Plaintiff filed a Rule 60 Motion for Relief to correct

       alleged clerical errors in the Contempt Order.            Plaintiff argued the Court

       miscalculated the equitable credits attributed to Defendant’s purge amount.

       Specifically, the Contempt Order found that Defendant “owes [m]onthly child support

       . . . for one child for the period of January 2019 through August of 2020, of $971.29

       for eight (8) months, in the total amount of $1,942.58”1 in error when the order should

       have found Defendant owes monthly child support for one child for the period of

       January 2019 through August 2020, in the amount of $971.29 for twenty (20) months,

       in the amount of $19,425.80, because the number of months between January 2019

       and August 2020 is twenty (20) months, not eight (8). As a result, Defendant’s child



       1It is apparent that the Contempt Order’s finding is a miscalculation of the amount
       Defendant would have owed for payment of eight months of child support at a monthly
       amount of $971.29. This calculation equals $7,770.32, not $1,942.58.
                                        BOSSIAN V. BOSSIAN

                                          2022-NCCOA-443

                                         Opinion of the Court



       support arrearages increased to $43,010.24. Thereafter, Defendant filed a Rule 59

       Motion for Relief from the Civil Contempt and Attorney’s Fees alleging, inter alia,

       the trial court erred because no evidence was presented to the Court of Defendant’s

       present ability to pay, and Plaintiff was permitted to recover attorney’s fees.

¶ 12         On April 29, 2021, the Honorable Mark Stevens presided over the hearing on

       the parties’ respective Rule 59 and Rule 60 Motions. At the hearing, Defendant

       testified that if Judge Dunston made a clerical error in the Contempt Order, he would

       not contest it. Subsequently, Judge Stevens granted Plaintiff’s Rule 60 motion. Next,

       Defendant contended there should be no finding of willful contempt because he had

       been unemployed since November 25, 2020, possessed no assets or retirement fund,

       and was currently unable to pay a purge amount. Judge Stevens denied Defendant’s

       Rule 59 motion.    At the conclusion of the hearing, the court inquired whether

       Defendant had purged his contempt as required by the Contempt Order.              After

       Plaintiff and Defendant indicated no money had been paid towards the purge amount

       and Defendant testified as to his financial difficulty, Judge Stevens found he

       continued to be in contempt. After finding Defendant had the present ability to purge

       his contempt, Judge Stevens ordered Defendant to pay $9,300.00. (“Arrest Order”).

       Thereafter, Defendant was taken into custody.

¶ 13         On May 24, 2021, Judge Stevens entered two written Orders denying

       Defendant’s Rule 59 motion and granting Plaintiff’s Rule 60 motion, respectively.
                                        BOSSIAN V. BOSSIAN

                                              2022-NCCOA-443

                                          Opinion of the Court



       The court modified the amount payable to purge contempt for child support, equitable

       distribution, and unreimbursed medical expenses to $50,681.74, payable by July 20,

       2021; and in its Order granting Plaintiff’s Rule 60 motion stated, “[e]xcept as modified

       herein, the remaining terms of the Contempt Order entered September 18, 2020,

       remain in full force and effect.” Defendant now timely appeals from the trial court’s

       “Arrest Order”, “Order granting Plaintiff’s Rule 60 motion,” and “Order denying

       Defendant’s Rule 59 motion.”

                                        II.     Discussion

¶ 14         Defendant raises several issues on appeal. We address each in turn.

       A. Defendant’s Violation of the Contempt Order and His Subsequent
          Arrest

¶ 15         Defendant first argues that the only motions at the April 29, 2021 hearing

       before Judge Stevens were the Rule 59 and 60 motions and that the trial court erred

       in holding him in contempt for violating the Contempt Order when he was provided

       no notice of this potential proceeding and of his arrest. Defendant contends the lack

       of notice deprived him of the opportunity to present a defense in violation of his due

       process rights. We disagree.

¶ 16         “The standard of review for contempt proceedings is limited to determining

       whether there is competent evidence to support the findings of fact and whether the

       findings support the conclusions of law. ‘Findings of fact made by the judge in
                                        BOSSIAN V. BOSSIAN

                                          2022-NCCOA-443

                                         Opinion of the Court



       contempt proceedings are conclusive on appeal when supported by any competent

       evidence and are reviewable only for the purpose of passing upon their sufficiency to

       warrant the judgment.’ ” Watson v. Watson, 187 N.C. App. 55, 64, 652 S.E.2d 310,

       317 (2007) (citation omitted).

¶ 17          Civil contempt is employed to coerce contumacious defendants into compliance

       with the orders of the court. “[T]he length of time that a defendant can be imprisoned

       in a proper case is not limited by law, since the defendant can obtain his release

       immediately upon complying with the court's order.” Brower v. Brower, 70 N.C. App.

       131, 133, 318 S.E.2d 542, 544 (1984) (citing Jolly v. Wright, 300 N.C. 83, 265 S.E. 2d

       135 (1980)). Pursuant to N.C. Gen. Stat. § 5A-21(a), “[f]ailure to comply with a court

       order is a continuing civil contempt as long as:

                    (1) The order remains in force;

                    (2) The purpose of the order may still be served by
                    compliance with the order;

                    (2a) The noncompliance by the person to whom the order is
                    directed is willful; and

                    (3) The person to whom the order is directed is able to
                    comply with the order or is able to take reasonable
                    measures that would enable the person to comply with the
                    order.

       N.C. Gen. Stat. § 5A-21(a) (2021). Additionally, civil contempt proceedings can be

       initiated:

                    by motion pursuant to G.S. 5A-23(a1), by the order of a
                                        BOSSIAN V. BOSSIAN

                                          2022-NCCOA-443

                                         Opinion of the Court



                    judicial official directing the alleged contemnor to appear
                    at a specified reasonable time and show cause why he
                    should not be held in civil contempt, or by the notice of a
                    judicial official that the alleged contemnor will be held in
                    contempt unless he appears at a specified reasonable time
                    and shows cause why he should not be held in contempt.
                    The order or notice must be given at least five days in
                    advance of the hearing unless good cause is shown.

       N.C. Gen. Stat. § 5A-23(a) (2021). In the case before us, contempt proceedings were

       properly initiated against the Defendant with a judicial order to show cause entered

       May 1, 2020, directing Defendant to appear on August 25, 2020, and show cause why

       he should not be held in civil contempt for failure to abide by the Custody and Support

       Order to pay child support and unreimbursed medical expenses, as well as the

       Equitable Distribution Order for the distributive award payment from the sale of the

       parties’ former marital home.

¶ 18          At the August 25, 2020 hearing, Judge Dunston held Defendant in civil

       contempt for willfully violating prior orders of the Court by failing to make any child

       support payments to Plaintiff since January 2016.          Defendant’s commitment,

       however, was stayed to give Defendant an opportunity to purge himself of contempt

       by compliance with the order by 5:00 pm on October 30, 2020. Further, the Contempt

       Order would be enforced if Defendant failed to meet the purge conditions: “he shall

       be taken into custody at 12:00 p.m. on November 2, 2020, and shall remain there until

       he purges himself of contempt by paying $33,198.52,” and if he has not met his purge
                                        BOSSIAN V. BOSSIAN

                                          2022-NCCOA-443

                                         Opinion of the Court



       conditions by October 30, 2020, “an order for arrest shall be issued. No further notice

       will be provided as Defendant was advised in open court that he is in contempt.”

¶ 19         It is within a trial court judge’s discretion whether to stay the enforcement of

       a civil contempt order. See Guerrier v. Guerrier, 155 N.C. App. 154, 157, 574 S.E.2d

       69, 71 (2002). (Defendant’s Commitment to custody for being found in contempt for

       failure to pay child support and equitable distribution was stayed by the trial court

       to give Defendant an opportunity to purge himself of contempt by compliance with

       the order).

¶ 20         Both Rule 59 and Rule 60 Motions were heard by Judge Stevens on April 29,

       2021, and Defendant remained in contempt of the Custody and Support Order

       because he had not paid any amount towards his child support arrears as required

       by the Contempt Order. Judge Steven’s Arrest Order only effectuated the Contempt

       Order.

¶ 21         The record reflects that Judge Stevens utilized an “Order for Civil Contempt”

       form to effectuate the enforcement of the Contempt Order. Defendant contends that

       this action constituted a “new contempt order.” We disagree.

¶ 22         We note that after Defendant testified that he was unemployed and had only

       $9,326.26 to his name, Judge Stevens changed the purge amount under the Arrest

       Order to $9,300.00. However, this modification does not constitute a new contempt

       order. See Cumberland City. ex rel. Mitchell v. Manning, 262 N.C. App. 383, 386, 822
                                        BOSSIAN V. BOSSIAN

                                           2022-NCCOA-443

                                          Opinion of the Court



       S.E.2d 305, 307 (2018).     Judge Steven’s Arrest Order served to enforce Judge

       Dunston’s Contempt Order. In effectuating the Contempt Order, Judge Stevens

       determined Defendant’s present ability to pay and comply, then entered an order

       reducing the purge amount to afford Defendant the opportunity to comply so he would

       not be held in custody indeterminately.

¶ 23          Judge Stevens did not err by finding Defendant continued to be in civil

       contempt or by issuing an Arrest Order because (1) Defendant was given proper

       notice of his commitment for failure to comply with the Contempt Order by the terms

       of that order, and (2) Judge Stevens’ order served as an enforcement order

       effectuating the consequences of Defendant’s continued contempt.

       B. Willful Violation of the Amended Contempt Order

¶ 24         Next, Defendant argues since the parties contended the Contempt Order

       contained errors, his failure to make payments pursuant to the Contempt Order was

       not willful. We disagree.

¶ 25         “Because civil contempt is based on a willful violation of a lawful court order,

       a person does not act willfully if compliance is out of his or her power.” Watson, 187

       N.C. App. at 66, 652 S.E.2d at 318 (citations and quotation marks omitted). This

       Court has explained “[w]illfulness constitutes: (1) an ability to comply with the court

       order; and (2) a deliberate and intentional failure to do so. Ability to comply has been

       interpreted as not only the present means to comply, but also the ability to take
                                           BOSSIAN V. BOSSIAN

                                             2022-NCCOA-443

                                            Opinion of the Court



       reasonable measures to comply.”         Id.   (citations and quotation marks omitted).

       Therefore, “[a] failure to obey an order of a court cannot be punished by contempt

       proceedings unless the disobedience is wilful [sic], which imports knowledge and a

       stubborn resistance.” Cox v. Cox, 10 N.C. App. 476, 477,179 S.E.2d 194, 195 (1971)

       (citation omitted).

¶ 26         While both parties filed motions to amend the Contempt Order, this fact does

       not give Defendant legal justification for failing to comply with the Order. As noted

       by Plaintiff, Rule 60 of the North Carolina Rules of Civil Procedure states that “[a]

       motion under this section does not affect the finality of a judgment or suspend its

       operation.” N.C. Gen. Stat. § 1A-1, R. 60. Although Plaintiff brought a Rule 60

       motion, the operation of the Contempt Order was not suspended. As to Defendant’s

       Rule 59 motion, Rule 62 of the North Carolina Rules of Civil Procedure states,

                    “[i]n its discretion and on such conditions for the security
                    of the adverse party as are proper, the court may stay the
                    execution of or any proceedings to enforce a judgment
                    pending the disposition of a motion for a new trial or to
                    alter or amend a judgment made pursuant to Rule 59, or of
                    a motion for relief from a judgment or order made pursuant
                    to Rule 60 . . . .”

       N.C. Gen. Stat. § 1A-1, R. 62(b).

¶ 27         However, the record before us does not show Defendant filed a motion to stay

       the Contempt Order pending a hearing on his Rule 59 motion.                 Defendant’s

       compliance with the Contempt Order was mandatory, not optional, and pending
                                         BOSSIAN V. BOSSIAN

                                           2022-NCCOA-443

                                          Opinion of the Court



       motions to modify it did not relieve Defendant of his obligation to comply with it.

       Defendant chose not to pay anything towards the arrears he owed to Plaintiff,

       including payment of the $1,800.00 distributive award under the Equitable

       Distribution Order.     Defendant’s refusal to pay any amount of arrears owed to

       Plaintiff is a clear indication of his “stubborn resistance” to the Orders of the trial

       court.

       C. Defendant’s Willful Conduct in Light of Parties’ Modification of Custody
          Agreement

¶ 28            Next, Defendant contends the trial court erred in denying his Rule 59 motion,

       as the evidence demonstrated that Defendant’s non-payment of child support was not

       willful because the parties had modified their child custody agreement. We disagree.

¶ 29            We first note that a child support order may only be modified by the court

       following a motion in the pending child support action and a showing of changed

       circumstances. N.C. Gen. Stat. § 50-13.7(a) (2021). A party seeking to modify the

       child support order carries the burden of showing a substantial change of

       circumstances affecting the welfare of the child has occurred since the entry of the

       previous order. Ebron v. Ebron, 40 N.C. App. 270,252 S.E.2d 235 (1979).

¶ 30            Additionally, a supporting parent possesses “no authority to unilaterally

       modify the amount of the [court ordered] child support payment. The supporting

       parent must [first] apply to the trial court for modification.” Chused v. Chused, 131
                                         BOSSIAN V. BOSSIAN

                                            2022-NCCOA-443

                                           Opinion of the Court



       N.C. App. 668, 672-73, 508 S.E.2d 559, 562 (1998) (quoting Craig v. Craig, 103 N.C.

       App. 615, 618, 406 S.E.2d 656, 658 (1991)). “If a person unilaterally reduces his court

       ordered child support payments, he subjects himself to contempt.” Id.

¶ 31         When one of several children reaches the age of eighteen, we look to our

       determinations in Craig v. Craig. In Craig, we held a parent has no authority to

       unilaterally modify the amount of the child support payment “when one of two or

       more minor children for whom support is ordered reaches age eighteen, and when the

       support ordered to be paid is not allocated as to each individual child[] . . . .” 103 N.C.

       App. 615, 618, 406 S.E.2d 656, 658 (1991).

¶ 32         Here, the record reflects Defendant never requested a modification of the

       Custody and Support Order. While Defendant testified that he attempted to file a

       modification to child support in July 2016 and a court hearing was scheduled, his

       motion, ultimately, was never adjudicated. According to Defendant, the scheduled

       modification hearing “became moot” once his son moved to Rhode Island to live with

       him. Defendant made no further effort to modify the child support order. Further,

       the Custody and Support Order did not allocate the support payment by child or

       indicate Defendant’s child support obligations would recalculate once the elder child

       reached the age of majority. To the contrary, the order required Defendant to pay

       monthly child support in the amount of $1,225.87 to Plaintiff until the order was

       modified or child support automatically terminated because the younger child
                                        BOSSIAN V. BOSSIAN

                                          2022-NCCOA-443

                                         Opinion of the Court



       reached the age of majority. It was incumbent on Defendant to file a motion to modify

       child support. See id., 103 N.C. App. at 617-20, 406 S.E.2d at 657-59. In Massey v.

       Massey, this court held “[t]he defendant could easily have taken the question of

       payments due after his child reached majority to the court for a modification of the

       order. The defendant had an obligation to observe the order until it was lawfully

       changed.” 71 N.C. App. 753, 757, 323 S.E.2d 451, 454 (1984).

¶ 33         We find Defendant’s argument that a modification of child custody indirectly

       relates to the modification of child support or provides a reasonable excuse for not

       paying child support unpersuasive. While Defendant contends the parties modified

       the custody arrangement on their own, he offers no evidence in the record before us

       in support of the parties having agreed to such a modification or of it having been

       reduced to writing. Notwithstanding the existence of such an agreement, this court

       has long established, “[i]ndividuals may not modify a court order for child support

       through extrajudicial written or oral agreements.” Baker v. Showalter, 151 N.C. App.

       546, 551, 566 S.E.2d 172, 175 (2002) (citing Griffin v. Griffin, 96 N.C. App. 324, 328,

       385 S.E.2d 526, 529 (1989)). Because child support obligations may only be modified

       by court order, Defendant’s argument fails.

¶ 34         However, “[a] failure to obey an order of a court cannot be punished by

       contempt proceedings unless the disobedience is wilful [sic], which imports

       knowledge and a stubborn resistance.” Cox, 10 N.C. App. at 477, 179 S.E.2d at 195
                                        BOSSIAN V. BOSSIAN

                                          2022-NCCOA-443

                                         Opinion of the Court



       (1971). Here, Defendant would have this court believe his actions were not willful

       because he ceased making child support payments only after the parties agreed the

       younger son would reside with him, while overlooking his continued refusal to make

       his court ordered child support payments once his younger son returned to North

       Carolina to live with Plaintiff. We do not. Defendant is a seasoned, practicing

       attorney whose defiance of a court order and failure to follow the proper legal

       procedures to modify the order from which he seeks relief epitomizes disobedience

       that is willful, knowing, and stubbornly resistant. See id.

¶ 35         Next, Defendant argues his “obligation to make support payments during the

       two-year period that the younger son resided with him was at least questionable,” so

       his behavior cannot be willful. Defendant cites to Holden v. Holden, 214 N.C. App.

       100, 715 S.E.2d 201 (2011), for the proposition that a potential contemnor cannot

       willfully refuse to comply with an ambiguous term in an consent order the contemnor

       does not understand. We are unpersuaded.

¶ 36         Looking to the plain language of the Custody and Support Order, there is no

       ambiguity concerning Defendant’s payment of child support. The Order is clear that

       “Defendant shall pay the Plaintiff the sum of one thousand two hundred twenty-five

       dollars and eighty-seven cents ($1,225.87) in child support” for their two minor

       children every month. We hold that absent a court ordered modification of the

       Custody and Support Order, Defendant’s failure to pay constituted willful non-
                                         BOSSIAN V. BOSSIAN

                                           2022-NCCOA-443

                                          Opinion of the Court



       compliance. See Craig, 103 N.C. App. at 617–20, 406 S.E.2d at 657–59; see also

       Sharpe v. Nobles, 127 N.C. App. 705, 709, 493 S.E.2d 288, 290–91 (1997).

       D. Plaintiff’s Rule 60 motion

¶ 37         Next, Defendant argues Plaintiff’s Rule 60 motion should have been denied

       because the trial court’s miscalculations as to the Contempt Order purge amount

       constituted more than a mere “clerical error.” We disagree.

¶ 38         Pursuant to N.C. Gen. Stat. § 1A-1, R. 60, a judge is permitted to correct

       “[c]lerical mistakes in judgments, orders or other parts of the record and errors

       therein arising from oversight or omission . . . on his own initiative or on the motion

       of any party and after such notice, if any, as the judge orders.” N.C. Gen. Stat. § 1A-

       1, R. 60. Relief under Rule 60(a) is limited to the “correction of clerical errors, [and]

       . . . it does not permit the correction of serious or substantial errors.” Buncombe Cty.

       By and Through Child Support Enf't Agency ex rel. Andres v. Newburn, 111 N.C. App.

       822, 825, 433 S.E.2d 782, 784 (1993) (citation omitted). “A trial court’s order

       correcting a clerical error under Rule 60(a) is subject to the abuse of discretion

       standard.” In re Estate of Meetze, 272 N.C. App. 475, 479, 847 S.E.2d 220, 224 (2020).

       Accordingly, a trial court abuses its discretion and enters an order that is substantive

       and outside the scope of Rule 60(a) when it “alter[s] the effect of the [original] order.”

       Howard Schultz & Assocs. v. Ingram, 38 N.C. App. 422, 427, 248 S.E.2d 345, 349

       (1978).
                                         BOSSIAN V. BOSSIAN

                                           2022-NCCOA-443

                                          Opinion of the Court



¶ 39         In the present case, the clear intent of the Contempt Order was to hold

       Defendant in civil contempt for failure to pay child support, unreimbursed medical

       expenses, and the distributive award payment owed to Plaintiff. The record reflects

       that Judge Dunston, in determining the purge amount for the Contempt Order,

       determined it would be equitable for child support to be calculated based upon the

       actual custody schedule the parties followed during the respective time periods. The

       Contempt Order detailed that the calculation of the purge amount would be based

       upon the “[m]onthly child support pursuant to Worksheet A of the 2019 North

       Carolina Child Support Guidelines for one child for the period of January 2019

       through August of 2020, of $971.29 for eight (8) months, in the total amount of

       $1,942.58.2

¶ 40         Based on the language in the Contempt Order, the clear intent of the Order

       was for Defendant to receive a credit towards his purge amount based upon the

       specified twenty-month period from January 2019 to August of 2020, the result of

       which is a reduction in his purge amount. However, the Contempt Order contained

       clear typographical errors, as the duration of the period identified by the trial court

       was a twenty-month period, not an eight-month period as stated in the Order.




       2Again, we note that this formula is a miscalculation of the amount Defendant would have
       owed for payment of eight months of child support at a monthly amount of $971.29. This
       calculation comes to $7,770.32, not $1,942.58.
                                        BOSSIAN V. BOSSIAN

                                          2022-NCCOA-443

                                         Opinion of the Court



       Additionally, the modified child support payment of $971.29 per month for twenty

       months should have been written as “$19,425.80” rather than “$1,942.58.” In other

       words, the calculation was off by one decimal place.

¶ 41          Notwithstanding, Judge Dunston articulated her reasoning and logic for the

       recalculation. In Gordon v. Gordon, this Court affirmed the trial court’s correction to

       an alimony order which originally required plaintiff ex-husband to continue making

       monthly payments to defendant ex-wife through and including March 1994, at which

       time she would have turned 62. 119 N.C. App. 316, 317-19, 458 S.E.2d 505, 505-06

       (1995). The wife would not have turned 62, however, until March 1995. Id. This

       court held a date miscalculation notwithstanding, the clear intent of the order was

       that plaintiff would play alimony to defendant until she reached age sixty-two. Id. at

       317-18, 458 S.E.2d at 506.

¶ 42         Here, it is clear Judge Dunston intended to calculate the purge amount based

       on the parties’ custody schedule between the period of January 2019 to August 2020,

       so as to reflect the period of time before the younger son turned eighteen years old.

       Judge Stevens’ Order granting Plaintiff’s Rule 60 motion notes the corrected

       amounts, which increased Defendant’s purge amount to $48,881.74. Based upon the

       clear intent of the order for Defendant to be given in equity a certain amount of

       “credit”, we do not believe that Judge Stevens’ later clerical correction altered the

       effect of the original Contempt Order: regardless of the amount of purge “credit” to
                                        BOSSIAN V. BOSSIAN

                                          2022-NCCOA-443

                                         Opinion of the Court



       which Defendant was entitled, he was required to pay the total amount of child

       support arrearages accrued since January 2016. We hold there was no abuse of

       discretion by Judge Stevens’ granting Plaintiff’s Rule 60(a) motion to correct the

       clerical errors in the Contempt Order.

       E. Denial of Defendant’s Rule 59 motion

¶ 43         Next, Defendant contends Judge Stevens erred in denying his Rule 59 motion.

       Under a Rule 59 motion, “an appellate court’s review of a trial judge’s discretionary

       ruling either granting or denying a motion to set aside a verdict and order a new trial

       is strictly limited to the determination of whether the record affirmatively

       demonstrates a manifest abuse of discretion . . . .” Worthington v. Bynum, 305 N.C.

       478, 482, 290 S.E.2d 599, 602 (1982).

          1. Modification of child support

¶ 44         First, Defendant contends the trial court should have granted his Rule 59

       motion because the parties modified child support based on an alleged split custody

       agreement between the parties. Defendant argues that when the parties “agreed to

       change the custody arrangement, they implicitly agreed to modify the support

       obligation.” Defendant argues that Judge Stevens erred in dismissing the Rule 59

       motion because the Contempt Order should have modified the child support

       obligations based upon this alleged mutual child custody agreement. We disagree.

¶ 45         Again, we note that this alleged custody agreement does not appear anywhere
                                         BOSSIAN V. BOSSIAN

                                           2022-NCCOA-443

                                          Opinion of the Court



       in the record. It is well settled that our review is limited to those items contained in

       the record. N.C. R. App. P. Art. II, Rule 9(a). We reiterate: to modify a child support

       order or a child custody order, a judicial modification by a court is required and

       “[i]ndividuals may not modify a court order for child support through extrajudicial

       written or oral agreements.” Baker, 151 N.C. App. at 551, 566 S.E.2d at 175 (citing

       Griffin, 96 N.C. App. at 328, 385 S.E.2d at 529); N.C. Gen. Stat. § 50-13.7(a). It is well

       settled,

                    [N]o agreement or contract between husband and wife will
                    serve to deprive the courts of their inherent as well as their
                    statutory authority to protect the interests and provide for
                    the welfare of infants. They may bind themselves by a
                    separation agreement or by a consent judgment, but they
                    cannot thus withdraw children of the marriage from the
                    protective custody of the court.

       Griffin, 96 N.C. App. at 328, 385 S.E.2d at 529 (citation omitted). Any extrajudicial

       written agreement between the parties intended to modify the court ordered custody

       arrangement is invalid and does not implicitly or otherwise modify the parties’ court

       ordered child support obligations.      Simply put, the parties do not possess the

       authority to modify a child custody and support order without court intervention.

¶ 46          Additionally, our statute generally prohibits a North Carolina court from

       modifying, reducing, or vacating vested child support arrearages that have accrued

       under a valid child support order issued by a North Carolina court or any other court.

       N.C. Gen. Stat. § 50-13.10(a) (2021). Our State Supreme Court has held that this
                                        BOSSIAN V. BOSSIAN

                                           2022-NCCOA-443

                                          Opinion of the Court



       general rule prohibits a retroactive modification to past due child support; that is,

       any modification that affects payments due before the motion for modification was

       filed in a court. See Hill v. Hill, 335 N.C. 140, 145, 435 S.E.2d 766, 768 (1993).

¶ 47         Here, the trial court did not possess the authority to retroactively modify

       Defendant’s vested child support arrearages in the Custody and Support Order.

       Therefore, Judge Stevens did not err in denying Defendant’s Rule 59 motion.

          2. Evidence of Defendant’s inability to pay

¶ 48         Next, Defendant contends his Rule 59 motion should have been granted by

       Judge Stevens because there was insufficient evidence of his ability to pay child

       support during the relevant period and to pay the purge amounts. Defendant argues

       he should not have been found in contempt and should not have been arrested

       pursuant to Judge Stevens’ Arrest Order. We disagree.

¶ 49         As discussed supra, a defendant’s failure to comply with a court order is a

       continuing civil contempt as long as the trial court finds that: (1) the order remains

       in force; (2) the order’s purpose may still be served by compliance; (3) the

       noncompliance was willful; and (4) the noncomplying party is able to comply with the

       order or is able to take reasonable measures to comply. N.C. Gen. Stat. § 5A-21(a).

       “[I]f a judicial official enters an order to show cause or a notice of contempt, the

       burden shifts to the alleged contemnor to prove that he or she was not in wilful [sic]

       contempt of the court's prior order.” Trivette v. Trivette, 162 N.C. App. 55, 60, 590
                                        BOSSIAN V. BOSSIAN

                                           2022-NCCOA-443

                                          Opinion of the Court



       S.E.2d 298, 303 (2004) (citing Plott v. Plott, 74 N.C. App. 82, 85, 327 S.E.2d 273, 275

       (1985)). In a civil contempt hearing, “the defendant has the burden of presenting

       evidence to show that he was not in contempt and the defendant refuses to present

       such evidence at his own peril.” Hartsell v. Hartsell, 99 N.C. App. 380, 387, 393

       S.E.2d 570, 575 (1991). While explicit findings are preferable in a civil contempt

       proceeding to enforce an order for child support, “they are not absolutely essential

       where the findings otherwise clearly indicate that a contempt order is

       warranted.” Plott, 74 N.C. App. at 85, 327 S.E.2d at 275. “[T]his Court has held that

       a general finding of present ability to comply is sufficient basis for the conclusion of

       wilfulness [sic] necessary to support a judgment of civil contempt.” Hartsell, 99 N.C.

       App. at 385, 393 S.E.2d at 574 (citation omitted).

¶ 50         In the present case, because a judicial official found probable cause existed to

       issue a show cause order to Defendant, Defendant bore the burden to demonstrate

       why he should not have been held in willful contempt. State v. Coleman, 188 N.C.

       App. 144, 149–50, 655 S.E.2d 450, 453 (2008). Defendant did not proffer evidence

       during the contempt hearing to show why he should not have been held in contempt.

¶ 51         Plaintiff testified at the contempt hearing before Judge Dunston that

       Defendant possessed the ability to pay child support, as he is “the head of civil

       litigation as a trial attorney with Orabona Law Offices in Providence, Rhode Island”

       and that his picture appears on the law firm’s website as having tried over a hundred
                                         BOSSIAN V. BOSSIAN

                                             2022-NCCOA-443

                                          Opinion of the Court



       jury trials to verdict with a documented 85% success rate. Plaintiff testified that

       Defendant took this job with Orabona Law “for a substantial pay increase,” and that

       his income exceeded $100,000.00 per year. Plaintiff also testified that Defendant

       possesses income and assets in an amount sufficient to pay all arrearage amounts

       owed to her. The evidence in the record tends to show that as of the date of the

       contempt hearing, Defendant had last made a partial child support payment to

       Plaintiff in the amount of $141.00 in January 2016.

¶ 52         Defendant offered no rebuttal evidence, chose not to call witnesses to testify on

       his behalf, and did not proffer alternative explanations for his income or deny his

       ability to pay the full amounts of arrearages owed. Defendant did not testify that he

       paid Plaintiff any amount of money since the Custody and Support Order was entered

       and did not provide any receipts or documentation of payments made to Plaintiff since

       the Custody and Support Order. In short, Defendant did not dispute Plaintiff’s

       testimony about his ability to pay.

¶ 53         Although the Contempt Order did not contain detailed findings regarding

       Defendant’s expenses or a detailed inventory of his financial condition, his testimony

       provided sufficient evidence of his present ability to comply with the Order and the

       purge condition. Therefore, the trial court did not abuse its discretion when it denied

       Defendant’s Rule 59 motion. The court’s general finding of Defendant’s present

       ability to comply served as a sufficient basis for the conclusion of willfulness.
                                        BOSSIAN V. BOSSIAN

                                           2022-NCCOA-443

                                          Opinion of the Court



          3. Imposition of legal fees

¶ 54         Defendant argues the trial court erred in denying his Rule 59 motion as to the

       imposition of legal fees, and in his brief asserts “attorney [sic] fees may not be taxed

       in a contempt action.” Defendant’s argument is without merit. The case cited by

       Defendant for his claim explains: “The Court acknowledged that attorneys’ fees had

       been awarded in limited types of civil contempt actions; specifically, those involving

       child support and equitable distribution.” Baxley v. Jackson, 179 N.C. App. 635, 640,

       634 S.E.2d 905, 908 (2006) (citations omitted). Pursuant to N.C. Gen. Stat. § 50-13.6,

       in an action or proceeding for child support, “the court may in its discretion order

       payment of reasonable attorney’s fees to an interested party acting in good faith who

       has insufficient means to defray the expense of the suit.” N.C. Gen. Stat. § 50-13.6.

       (2021). Attorneys’ fees may be awarded, without the finding required by N.C. Gen.

       Stat. § 50-13.6, when the contempt is to enforce an equitable distribution order.

       Hartsell, 99 N.C. App. at 389–90, 393 S.E.2d at 576–77.

¶ 55         Here, the trial court did not abuse its discretion in awarding Plaintiff’s

       attorney’s fees in the contempt matter for the non-payment of child support and for

       the non-payment of the amounts due under the Equitable Distribution Order. The

       trial court found Plaintiff acted in good faith in bringing this contempt action, would

       not have had to bring forth a motion for contempt but for Defendant’s conduct,

       possessed insufficient means to defray the expenses of this action, and was entitled
                                         BOSSIAN V. BOSSIAN

                                           2022-NCCOA-443

                                          Opinion of the Court



       to an award of attorney’s fees from Defendant. As such, we conclude the trial court

       did not err by denying Defendant’s Rule 59 motion regarding the award of Plaintiff’s

       attorney’s fees.

          4. Medical Expenses

¶ 56         Lastly, Defendant argues the trial court erred in ordering he reimburse

       Plaintiff $5,871.50 for his share of unreimbursed medical expenses.           Defendant

       argues the unreimbursed expenses mainly consisted of cosmetic dental work, which

       was neither reasonable nor medically necessary. We disagree.

¶ 57         Defendant cites Billings v. Billings, in which we held that defendant parent

       presented substantial evidence that her child’s orthodontic treatment for braces was

       reasonable and medically necessary, and thereby, fell under the medical expenses

       category in a child support order. 164 N.C. App. 598, 596 S.E.2d 474, 2004 N.C. App.

       LEXIS 1093 (2004) (unpublished). Before we address the merits of Defendant’s

       argument, we note his reliance on an unpublished opinion. “Citation to unpublished

       authority is expressly disfavored by our appellate rules but permitted if a party, in

       pertinent part, ‘believes . . . there is no published opinion that would serve as well’ as

       the unpublished opinion.” State ex rel. Moore Cty. Bd. of Educ. v. Pelletier, 168 N.C.

       App. 218, 222, 606 S.E.2d 907, 909 (2005) (quoting N.C. R. App. 30(e)(3)).

       Unpublished opinions are not controlling authority.           Nonetheless, we find its

       reasoning persuasive, and we adopt it hereby.
                                         BOSSIAN V. BOSSIAN

                                               2022-NCCOA-443

                                           Opinion of the Court



¶ 58         Here, the record contains substantial evidence that the children’s orthodontic

       treatments were reasonable and medically necessary and not merely cosmetic

       procedures.    The evidence tends to show Dr. Khara, of Khara Orthodontics,

       determined the elder son had a significantly deep overbite and severe overjet with

       palatal impingement that could cause the child to “loose [sic] upper teeth sooner.”

       Additionally, Dr. Khara expressed significant concerns about the child’s airway.

       Medical notes in the record detailed that the elder son’s airway is so narrow, it is “off

       the chart ‘black in color’ . . . [and] this may effect [sic] [the child] medically in [the]

       future.”   Dr. Khara’s treatment plan recommended a Herbst appliance followed by

       braces to address these concerns, because it would help the child’s airway, as well as

       improve his profile by bringing his lower jaw forward. Such medical treatments,

       particularly orthodontic appointments and treatment plans, constitute medically

       necessary procedures. Billings, 2004 N.C. App. LEXIS 1093 at *5. Treatments

       related to the prevention of tooth loss, or the expansion of the airway are undertaken

       for the good of the child’s health, rather than merely cosmetic purposes. Based on

       the evidence in the record, these medical appointments and procedures were

       reasonable, medically necessary, and qualify as medical expenses Defendant is

       obligated to pay. We hold that the trial court did not abuse its discretion in denying

       Defendant’s Rule 59 motion as to the medical expenses.

                                        III.     Conclusion
                                       BOSSIAN V. BOSSIAN

                                         2022-NCCOA-443

                                        Opinion of the Court



¶ 59         For the foregoing reasons, we hold the trial court properly effectuated a prior

       Contempt Order by issuing an Arrest Order for Defendant. We also hold the trial

       court did not abuse its discretion by denying Defendant’s Rule 59 motion and

       affirming Plaintiff’s Rule 60 motion. Accordingly, we affirm.



             AFFIRMED.

             Judges DILLON and HAMPSON concur.